Citation Nr: 1111805	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for an adjustment disorder with mixed anxiety and depression.

2.  Entitlement to a total disability rating based on individual unemployability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1981 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that granted service connection and a 30 percent rating for an adjustment disorder with mixed anxiety and depression.

The claims files reflect that in a 1994 rating decision, the RO granted an initial 10 percent rating for lumbosacral strain.  The Veteran submitted a timely notice of disagreement (hereinafter: NOD) and the RO issued a statement of the case (hereinafter: SOC).  The Veteran did not submit a VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information, and the RO closed that appeal.   

In July and October 1999 rating decisions, the RO denied service connection for tinnitus and denied a higher rating for lumbosacral strain.  The Veteran submitted a timely NOD and the RO issued an SOC.  The Veteran did not submit a VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information, and the RO closed that appeal.  

In a May 2002 rating decision, the RO granted service connection and a 60 percent rating for hypertensive cardiovascular disease.  The Veteran submitted a timely NOD to the 60 percent rating.  The RO then granted a 100 percent schedular rating.  Although no SOC was issued, the award of the higher rating appears to have resolved the disputed issue.  Thus, the Board will not address this further.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

During a July 2010 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that he could no longer work due to his mood problems.  He testified that he currently took Wellbutrin(r), a psychotropic medication, and that he had daily panic attacks, short-term memory loss, and little or no motivation.  This testimony suggests that a material change in the severity of the disability has occurred since the most recent VA evaluation.  The most recent (March 2008) VA psychiatric evaluation specifically notes that the Veteran remained employed and that his memory was grossly intact.  Moreover, the report does not mention panic attacks, psychotropic medication, or loss of motivation.  

In Caffrey v Brown, 6 Vet App 377, 381 (1994), the United States Court of Appeals for Veterans Claims (Court) held that where a material change in the disability occurs, a fresh medical examination is required.  Because there is evidence of increasing severity of the disability since the March 2008 VA compensation examination, the Board must remand this case for an evaluation to determine the current nature and severity of the psychiatric disorder. 

An evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  The evaluation must therefore include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).  

VA's duty to assist includes obtaining all available medical reports, if possible.  A February 19, 2008-dated VA mental health diagnostic assessment mentions that the Veteran has been seeing a private MD for the recent 4 months for depression.  An attempt should be made to obtain these records.  

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.  

Furthermore, it must be noted that a 100 percent schedular rating is in effect for cardiomyopathy.  A 100 percent schedular rating no longer precludes consideration of a TDIU rating.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to obtain a TDIU rating, even where a 100 percent schedular rating has been granted.  Because of this holding, VA's General Counsel has taken action to withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain up-to-date VA out-patient treatment reports and associate them with the claims file.  The AMC should also attempt to obtain the private psychiatric treatment reports mentioned in a February 19, 2008-dated VA mental health diagnostic assessment. 

2.  After the development requested above has been completed to the extent possible, the AMC should make arrangements for a psychiatric evaluation.  The claims file should be made available to the examiner for review.  The examiner is asked to review the claims file, elicit a history of relevant symptoms from the Veteran, and report on the severity of the service-connected psychiatric disability.  The examiner must include a "full description of the effects of disability upon the person's ordinary activity."  

3.  The AMC should develop the TDIU claim as necessary.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

4.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims for a higher initial rating for adjustment disorder with mixed anxiety and depression and for TDIU.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  Failure to report for a scheduled VA examination without good cause may have adverse consequences on this claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


